DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2, 3, 5, 8, 14, and 15 (2-7,9-13,16-20 at least by their dependency) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, in the recitation: “wherein the tensioning mechanism can be brought into a tensioned state” and “wherein the tensioning mechanism can be brought into a relaxed state” renders the claim indefinite as neither a tensioned or a relaxed state appears required. The recitation “can be” is indefinite, because it is susceptible to more than one plausible construction. It is unclear whether the limitation refers to a capability that is required to be present in the invention or whether it refers to a system capability that is a mere possibility that is not required.  It is therefore unclear what the applicant actually requires of his/or her invention.
Regarding claim 8, in the recitation: “wherein the tensioning face, via pivoting of the tensioning lever, can be brought into engagement with the catch” renders the claim indefinite as engagement with the tensioning lever is not required. 
Regarding claim 14, in the recitation: “the moveable element which can be secured in a closed position” renders the claim indefinite as securing the moveable element is not required.
Regarding claim 15, in the recitation: “the moveable element is a seat component can be secured in a position of use by the motor vehicle lock” renders the claim indefinite as securing the moveable element is not required.

Regarding claim 2, It is unclear how “a torque is generated”. Torque in and of itself does not physically exist, rather a torque is the result of rotational movement of a physical element powered by something. It is unclear as written what must initiate motion. Energy must be applied whether stored in the form of a spring or initiated by an electric motor there must be a source of energy, as written, the torque appears spontaneous. Clarification is required.

Regarding claim 3, what is preferable is not positive recitation and renders the claim indefinite as it unclear what is actually required. Clarification is required.

Regarding claim 5, it is unclear what the manner of a wedge mechanism involves other than contact between two elements. The recitation is taken broadly until otherwise clarified as to what structure is required,

In view of the rejections above under 35 USC § 112, the claims referred to in any and all rejections below are rejected as best understood.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 and 18-20  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Ilea (US 2016/0186468).

Regarding claim 1, Ilea discloses A motor vehicle lock for securing a movable element (6; Ilea) of a motor vehicle, wherein the motor vehicle lock (12; Ilea) in the fitted state interacts with 
a striker(7; Ilea) in order to secure the movable element, wherein the motor vehicle lock comprises an adjustable catch (24; Ilea) and 
an adjustable locking pawl (25; Ilea) assigned to the catch, wherein the catch is adjustable into a main locking state, in which it is in secure engagement with the strike(Fig. 3, 10; Ilea), and into an opening state (Fig.7; Ilea), in which it releases the striker, wherein the locking pawl is adjustable(moves) into an entry state, in which it engages with the catch at a point of engagement(130; Ilea), and holds the catch in the 
a tensioning mechanism(12,42, 48 in combination; Ilea), that when the catch is in the main locking state and the locking pawl is in the entry state the tensioning mechanism can be (not required) brought into a tensioned state in which the tensioning mechanism introduces a mechanical preload into the catch in its opening direction, and wherein the tensioning mechanism can be (not required) brought into a relaxed state (unpowered 12; Ilea), in which the preload originating from the tensioning mechanism is reduced or cancelled.

Regarding claim 2, Ilea discloses The motor vehicle lock as claimed in claim 1,  wherein with the catch (24; Ilea) in the main locking state a torque acting on the catch in the opening direction via the point of engagement (130; Ilea) generates a torque acting on the locking pawl (25; Ilea) in a lifting direction and that an interlocking pawl (23; Ilea), which locks ([0051] detents; Ilea) the locking pawl in the entry state, is assigned to the locking pawl, and that the interlocking pawl in its lifted state holds([0051] detents; Ilea) the tensioning mechanism in the relaxed state and in its entry state releases the tensioning mechanism into the tensioned state.

Regarding claim 3, Ilea discloses The motor vehicle lock as claimed in claim l, wherein  the tensioning mechanism (12; Ilea) for generating the preload comprises a spring(42; Ilea) arrangement, preferably (not required) that the tensioning mechanism is preloaded 

Regarding claim 4, Ilea discloses The motor vehicle lock as claimed in claim, wherein   the tensioning mechanism (12,42, 48 in combination; Ilea) has a tensioning face (contact portion between 20 and 134), which in the tensioned state engages with a counter-tensioning face(any contact surface, surface of 134; Ilea) on the catch wherein the preload acting on the catch is generated (transmitted by contact) by the engagement between the tensioning face and the counter-tensioning face.

Regarding claim 5, Ilea discloses The motor vehicle lock as claimed in claim l, wherein the tensioning face (contact portion between 20 and 134)and the counter-tensioning face (contact portion between 20 and 134)for generating the preload interact with one another in the manner of a wedge mechanism (manner is contact as shown in Ilea).

Regarding claim 6, Ilea discloses The motor vehicle lock as claimed in claim 4, wherein   the engagement between the tensioning face(contact portion between 20 and 134) and the counter-tensioning face (contact portion between 20 and 134) is self-locking, in such a way (when energized; IIea) that in the tensioned state an adjustment of the catch, currently in the main locking state, in its locking direction is prevented, or, wherein the engagement between the tensioning face and the counter-tensioning face is positively interlocking, in such a way (when de-energized; IIea) that in the tensioned state a return of the catch in its locking direction is prevented.


Regarding claim 7, Ilea discloses The motor vehicle lock as claimed in one of the preceding claim 1, wherein   the tensioning mechanism (elements in combination) comprises a tensioning lever (101; IIea), which in order to bring the tensioning mechanism into the tensioned state and the relaxed state is capable of pivoting about a tensioning lever axis (Fig. 4, 108; Ilea), preferably that the tensioning lever axis is oriented parallel to a pivot axis of the catch and/or to a pivot axis of the locking pawl.
 Note: what is preferable is not a positive recitation and is not required.

Regarding claim 8, Ilea discloses The motor vehicle lock as claimed in claim 4, wherein   the tensioning face is arranged on the tensioning lever (101; IIea), preferably (recitation, not required) that, and wherein the tensioning face, via a pivoting of the tensioning lever, can be brought into engagement with the catch in order to produce the tensioned state and disengaged from the catch in order to produce the relaxed state, and further preferably that the tensioning lever comprises a control portion (102; Ilea), which serves to bring the tensioning mechanism into the tensioned state and into the relaxed state.
Note: rather than failure to further limit the above claim with indefinite recitation is interpreted broadly as any functioning apparatus with claimed structure.


Regarding claim 9, Ilea discloses The motor vehicle lock as claimed in claim 1, wherein   the tensioning mechanism 12, 42, 48 in combination; Ilea) is otherwise coupled to the motor vehicle lock in such a way (any functional way) that in the course of a closing process, in which the catch (24; Ilea) reaches its main locking state and the locking pawl (25; Ilea) reaches its entry state, the tensioning mechanism is in particular(not required) sprung into the tensioned state.

Regarding claim 10, Ilea discloses The motor vehicle lock as claimed in one of the preceding claim 1, wherein   the tensioning mechanism (12,42, 48 in combination; Ilea)is otherwise coupled to the motor vehicle lock in such a way (any conceivable functional way) that in the course of an opening process, in which the locking pawl (25; Ilea) reaches its lifted state (Fig.7; Ilea), the tensioning mechanism is brought into the relaxed state (non-energized; Ilea).

Regarding claim 11, Ilea discloses The motor vehicle lock as claimed in one of the preceding claim 1, further comprising   an actuating mechanism (20, actuated [0050]; Ilea) is provided, by means of which the locking pawl (25; Ilea) is adjusted into its lifted state or is released into its lifted state in the course of an opening process, preferably (not required) that the actuating mechanism comprises an actuating lever, which is adjustable by means of a an actuating drive, in particular (not required)a motor(70, Fig.4; Ilea) driven actuating drive.

Regarding claim 12, Ilea discloses The motor vehicle lock as claimed claim 1, further comprising   an assisted closing arrangement ([0005] power assisted door; Ilea) is provided, which in the course of an assisted closing process serves to drive the catch from a pre-locking state (any state between full open and full close; Ilea) into the main locking state wherein the assisted closing arrangement comprises a switch element([0055, simple switch; Ilea) , the actuation of which in the course of the assisted closing process produces a drive separation of the catch from the assisted closing arrangement, and wherein in an adjustment (movement) of the tensioning mechanism (12,42, 48 in combination; Ilea) from the tensioned state into the relaxed state the tensioning mechanism actuates the switch element.

Regarding claim 13, Ilea discloses A movable element arrangement of a motor vehicle having comprising a movable element (6; Ilea) and a motor vehicle lock assigned to the movable element as claimed in claim 1.

Regarding claim 14, Ilea discloses the movable element arrangement as claimed in claim 13, wherein the movable element (6; Ilea) is a closing element of a motor vehicle, which can be secured (not required) in a closed position by means of the motor vehicle lock, preferably (not required) that the closing element is a motor vehicle door (Fig. 1b Ilea).

Regarding claim 15, Ilea discloses The movable element arrangement as claimed in claim 13,  wherein the movable element is a seat component, in particular(not required) 

Regarding claim 16, Ilea discloses the motor vehicle lock as claimed in claim 3, wherein the tensioning mechanism (12, 42, 48 in combination; Ilea) is preloaded into the tensioned state by the spring arrangement.

Regarding claim 17, Ilea discloses The motor vehicle lock as claimed in claim 8, wherein the tensioning lever (12; Ilea)  comprises a control portion, which serves to bring the tensioning mechanism into the tensioned state and into the relaxed state.

Regarding claim 19, Ilea discloses The motor vehicle lock as claimed in claim 11, wherein the actuating mechanism comprises an actuating lever(102; Ilea), which is adjustable by an actuating drive (70;Ilea).

Regarding claim 20, Ilea discloses the movable element arrangement as claimed in claim 14, wherein the closing element is a motor vehicle door (Fig.1b; Ilea).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 17 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Ilea (US 2016/0186468) in view of Im et al. (US 11,008,786).  

Regarding claim 17, Ilea discloses the motor vehicle lock as claimed in claim 7, 
Ilea does not disclose: wherein the tensioning lever axis is oriented parallel to a pivot axis of the catch and/or to a pivot axis of the locking pawl does not disclose: wherein the tensioning lever axis is oriented parallel to a pivot axis of the catch and/or to a pivot axis of the locking pawl.
Im et al. teaches wherein the tensioning lever axis is oriented parallel to a pivot axis of the catch and/or to a pivot axis of the locking pawl for the purpose of operating a latch.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ilea with wherein the tensioning lever axis oriented parallel to a pivot axis of the catch and/or to a pivot axis of the locking pawl as taught by Im et al. for the expected benefit of packaging a latch with in a confined space. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675